DREYFUS MANAGER FUNDS I c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 July 18, 2013 Securities and Exchange Commission Division of Investment Management 100 F. Street, N.E. Washington, D.C. 20549 Attention:Karen L. Rossotto Re: Dreyfus Manager Funds I (the “Fund”) (Registration Nos: 333-106576 and 811-21386) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “Act”), the Fund hereby certifies that: the Prospectus that would have been filed pursuant to Rule 497(c) under the Act would not have differed from that contained in Post-Effective Amendment No. 26 to the Fund’s Registration Statement on Form N-1A; and the text of Post-Effective Amendment No. 26 to the Fund’s Registration Statement on Form N-1A was filed electronically on July 11, 2013. DREYFUS MANAGER FUNDS I By: /s/ Jeff Prusnofsky Jeff Prusnofsky Vice President
